Citation Nr: 0213918	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to a rating higher than 30 percent for the 
service-connected anxiety disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1970 to May 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the RO that 
assigned an increased rating of 30 percent for the service-
connected anxiety disorder, effective on May 30, 2000.  

The Board remanded the case to the RO for additional 
development of the record in May 2001.  

In May 2001, the Board also noted, in pertinent part, that 
the issue of a total disability evaluation based upon 
individual unemployability (TDIU) had been raised by the 
veteran's representative.  While it was noted that a new 
claim would have to be developed and adjudicated by the RO, 
the Board finds that the indicated action requisite to 
placing this matter on appeal has not been undertaken.  
Accordingly, the matter of TDIU is again referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  The service-connected anxiety disorder is shown to be 
manifested primarily by excessive worry, impaired sleep, 
memory loss, and transient reactions to anxiety that include 
stomach distress, headaches, and body tension that produce 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

2.  The service-connected anxiety disorder is not shown to be 
manifested by flattened affect, impaired judgment, 
disturbances of motivation or mood, panic attacks, 
circumstantial or stereotyped speech, or difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected anxiety disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9400 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Anxiety Disorder

A.  Factual Background 

A careful review of service medical records shows that the 
veteran complained of having headaches and abdominal cramps 
since returning from the Republic of Vietnam.  The records 
show an impression of tension headaches prior to separation 
in May 1972.  

The veteran underwent a VA examination in October 1972.  He 
reported feeling jumpy and nervous, and waking up at times 
feeling shaky.  He also reported having stomach aches, 
headaches and diarrhea.  The veteran stated that he had not 
been able to find a job since his discharge from service.  

Upon examination, the veteran was fairly neat in appearance, 
but his hair was uncombed and he appeared somewhat unshaven; 
he was cooperative, alert, lucid, and relevant.  He was well-
oriented in all spheres.  The veteran was of average 
intelligence and had a fairly general knowledge.  His 
emotional reactions were appropriate, and his attention was 
good.  He did not appear to be unduly tense, apprehensive, 
tremulous or depressed.  

There were no disturbances of memory, train of thought, 
mental grasp, or perception of or ideational content.  
Hallucinations, delusions, obsessions, and compulsions were 
not elicited and were denied.  Insight into his condition was 
rather poor, and his judgment appeared definitely immature.  
There was no evidence of psychosis.  

The diagnoses were those of anxiety reaction, chronic; and 
emotionally immature, unstable, and inadequate individual.  
It was the opinion of the VA examiner that the veteran's 
symptoms were rather mild in nature and in degree.  

In a December 1972 rating decision, the RO granted service 
connection for anxiety reaction, chronic, and assigned a 10 
percent evaluation under Diagnostic Code 9400, effective in 
May 1972.  

The veteran underwent a VA examination in June 2000.  He 
reported that, over the years, he had a number of jobs and 
had difficulty holding a job.  His last job was over one year 
ago.  The veteran reported difficulty in taking orders from 
people.  He stated that he left his job with the police after 
five years because he felt that he would explode and 
seriously harm someone.  He reportedly had not received 
medical treatment for the service-connected anxiety disorder, 
other than over-the-counter medications.  

The veteran reported that his wife would take him along on 
various social occasions, but described himself as not being 
able to handle groups, and would have gotten out and away 
from them after a half-hour.  The veteran reported that he 
worried a lot, which upset him and made him sick.  

The veteran described his memory and concentration as having 
gone completely; he could not remember things with any 
certitude and related this as being part of his excessive 
worrying.  He only relaxed when watching someone else's 
problems on video.  

The veteran reported his sleep as extremely poor.  He awoke 
often, and the slightest noise startled him.  He had some 
memories going back to Vietnam, but reported that he had been 
able to handle them and that they were not a large part of 
his current symptomatology.  

The veteran reportedly worried excessively about bills.  He 
reportedly became annoyed quickly and was short-tempered and 
irritable.  He could barely control his irritability while 
driving in traffic.  The veteran reported that he argued a 
lot with people, especially his wife.  Loud noises were also 
bothersome for him.  

Upon examination, the veteran's speech was intact, and his 
answers to questions were appropriate.  He had a history of 
the onset of anxiety disorders, which were partially linked 
to his service in Vietnam.  While this link seemed to be 
handled successfully, his anxieties were still persistent.  
He had a constant and high level of worrying along with 
somatic manifestations, including excessive sweating, stomach 
distress, cardiac palpitations and a feeling of impending 
doom.  

The veteran had an external shakiness and was easily startled 
and annoyed.  He spent a lot of time by himself and felt 
uncomfortable in crowds.  He had a great deal of difficulty 
with authority figures; this difficulty led to his not being 
able to hold jobs, and at the present time he could not hold 
a job.  

The veteran's orientation and intellectual functioning were 
intact, and insight and judgment were fair.  The diagnosis 
was that of generalized anxiety disorder, chronic.  

A GAF (Global Assessment of Functioning) score of 55 was 
assigned, indicative of moderate difficulty in social and 
occupational functioning.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed.) (1994) (DSM-IV).  

In a July 2000 rating decision, the RO assigned an increased 
evaluation for the service-connected anxiety disorder from 10 
percent to 30 percent, effective in May 2000.  

The veteran underwent a VA examination in June 2002.  He 
reported that his problem came and went and that he had good 
and bad spells.  The veteran reported that he tended to avoid 
people and to stay by himself during bad spells.  The veteran 
also reported that it was too stressful to see a psychiatrist 
for treatment.  

The veteran reported that he had a number of jobs over the 
years, but that he would leave the jobs because he became 
bored and tired of dealing with the job or just to get out 
and do something else.  

The veteran had not worked for somebody else for the last 
four years, but he did manage real estate for himself and was 
considered self-employed.  He reportedly did reasonably well, 
but tended to get irritated at times at tenants who did not 
pay their rent.  

The veteran reported having minor difficulty with his memory, 
but this was compatible with his age.  He worried all the 
time about things, his children, and his health; his 
excessive worry tended to affect his stomach, and he had 
headaches and diarrhea.  He also had a feeling that something 
bad would happen.  

The veteran reportedly felt that he was able to mix all right 
with people during the day and was not afraid of them, but in 
social situations he was not as socially inclined as his 
wife.  Many times he stayed by himself while his wife 
attended a social gathering.  

Upon examination, the veteran was neatly dressed and groomed; 
his answers to questions were appropriate and informative.  
The prominent symptoms that he had were long-standing 
generalized anxiety disorder with excessive worry, difficulty 
with memory and concentration, and difficulty with somatic 
concomitance of anxiety-i.e., stomach distress, headaches, 
and tension in his body.  

The veteran's mood was generally good, and he denied any 
suicidal ideation.  The veteran took over-the-counter 
medications when his sleep was disturbed.  He did not suffer 
panic attacks; his judgment and impulse control were okay for 
the most part.  The veteran was able to control his tendency 
to become excessively irritable by leaving a particular 
situation that provoked the irritability.  

The veteran's orientation and intellectual functioning were 
intact; his insight and judgment were good.  The diagnosis 
was that of generalized anxiety disorder with secondary 
social phobic anxiety.  

A GAF score of 65 was assigned, indicative of mild symptoms 
or some difficulty in social and occupational functioning.  
DSM-IV.


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130 including Diagnostic Code 9400, 
generalized anxiety disorder is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran had 
received some medication to treat anxiety, but had not 
undergone any individual or group therapy.  A report of the 
2000 VA examination reflected moderate symptomatology 
attributed to the service-connected anxiety disorder.  

His recent VA examination in June 2002 reflected few, if any, 
abnormal clinical findings and not more than mild 
symptomatology attributed to the service-connected anxiety 
disorder.  

Likewise, a GAF score of 65 was assigned, reflective of 
depressed mood and mild insomnia.  The VA examiner also noted 
that the veteran was able to control his tendency to become 
excessively irritable.  

The overall medical evidence shows that the service-connected 
anxiety disorder is manifested primarily by excessive worry, 
impaired sleep, memory loss and transient reactions to 
anxiety that include stomach distress, headaches, and body 
tension.  

This evidence in the Board's opinion is reflective of mild-
to-moderate symptomatology and does not support the 
assignment of more that a 30 percent rating under Diagnostic 
Code 9400.  

The medical evidence does not indicate the presence of 
flattened affect, impaired judgment, disturbances of 
motivation or mood, panic attacks, circumstantial or 
stereotyped speech, or difficulty in establishing and 
maintaining effective work and social relationships that 
would warrant a rating higher than 30 percent.  

Accordingly, the Board finds that a 30 percent rating for the 
service-connected anxiety disorder under Diagnostic Code 9400 
best represents his current disability picture.  

The preponderance of the evidence is against any increase 
based on current symptoms, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  



ORDER

An increased rating for the service-connected anxiety 
disorder is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

